Citation Nr: 1452185	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


FINDINGS OF FACT

1.  The Veteran served in Vietnam from February 1966 to January 1967.

2.  There is credible evidence of noise exposure during service.

3.  Resolving all doubt in the Veteran's favor, tinnitus had onset during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In statements submitted in support of his claim, the Veteran reported that he first noticed ringing in his ears during service.  He indicated that he was exposed to excessive noise levels from military training exercises, working on the flight lines, jet engines, and rocket and mortar attacks in Vietnam.  He also acknowledged having some noise exposure after service, including from working in the automotive service field, but he indicated that these noise levels were less than what he was exposed to during military service.

The Veteran's service treatment records do not show diagnoses or treatment of tinnitus.  His service records do show that he served in Vietnam from February 1966 to January 1967.

Post-service private treatment records dated in 2003 show the Veteran complained of tinnitus that had been present for several years, with a history of military and civilian noise exposure.  VA treatment records from 2009 reflect the Veteran reported his tinnitus had persisted for at least 20 years or more.

At a VA examination in December 2010, a VA examiner expressed the opinion that the Veteran's tinnitus is not related to service because there is no evidence in the record showing complaints or treatment for tinnitus during service.  The VA examiner is an audiologist, and is qualified through education, training, or experience to offer such a medical opinion.  38 C.F.R. § 3.159.  Nonetheless, the examiner's opinion is not persuasive on the question of a causal nexus in this case because a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board is left with the Veteran's competent and credible lay testimony of exposure to excessive noise in service; the onset of tinnitus symptoms in service; and recurrent tinnitus symptoms after service.  The Board finds no reason to doubt his statements.  Reasonable doubt is resolved in favor of the Veteran and thus service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


